Citation Nr: 0104174	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  00-00 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than October 31, 
1997, for the award of service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

James L. March, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  In a June 1996 rating decision, the RO denied the 
veteran's claim of service connection for PTSD; notice of the 
decision and a statement of the veteran's right to appeal 
were sent to the veteran on June 13, 1996.  

3.  The veteran filed a Notice of Disagreement which was 
received by the RO on June 9, 1997.

4.  The RO issued a Statement of the Case on July 7, 1997, 
but the veteran did not timely perfect his appeal.

5.  On October 31, 1997, the RO received the veteran's 
application to reopen his claim of service connection for 
PTSD.  

6.  In an October 1999 rating decision, the RO granted 
service connection and assigned a 70 percent rating for PTSD, 
effective from October 31, 1997.



CONCLUSION OF LAW

An effective date prior to October 31, 1997, for the award of 
service connection for PTSD is not assignable.  38 U.S.C.A. 
§§ 5107, 5110, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

In November 1994, the veteran filed an application to reopen 
a previously denied claim of service connection for PTSD.  In 
a June 1996 rating decision, the RO denied the veteran's 
claim.  Notice of the decision and a statement of the right 
to appeal were sent to the veteran on June 13, 1996.  

On June 9, 1997, the RO received a Notice of Disagreement 
from the veteran.  The RO issued a Statement of the Case on 
July 7, 1997, but the veteran did not timely perfect his 
appeal.

On October 31, 1997, the RO received the veteran's 
application to reopen his claim of service connection for 
PTSD.  The RO granted service connection and assigned a 70 
percent rating for PTSD, effective from October 31, 1997.

Analysis

At the outset, it is noted that there also has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

The Board has considered this new legislation with regard to 
the veteran's earlier effective date claim.  There is nothing 
in the record nor any contention by the veteran or his 
representative that there is any additional evidence 
pertaining to his claim.  The Board finds that no further 
assistance in developing the facts pertinent to his claim is 
required.

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(a).  

The effective date of an award of direct service connection 
is the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the effective date is the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).  

The effective date of an award of service connection based on 
new and material evidence following an earlier denial is the 
date of receipt of the new claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  

As noted hereinabove, the veteran's November 1994 claim of 
service connection for PTSD was denied by VA, and the record 
indicates that notice of the denial and a statement of the 
veteran's appellate rights were sent to the veteran.  He 
filed a timely Notice of Disagreement, but, following the 
issuance of a Statement of the Case, he failed to perfect his 
appeal by filing a timely Substantive Appeal.

As the veteran's application to reopen was received on 
October 31, 1997, the effective date can be no earlier than 
that date.  Thus, the Board finds that an effective date 
earlier than October 31, 1997, for the award of service 
connection for PTSD is not warranted.  38 C.F.R. 
§ 3.400(b)(2), (q)(1)(ii).  


ORDER

The claim for an effective date earlier than October 31, 
1997, for the grant of service connection for PTSD is denied 
by operation of law.  



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals



 

